Citation Nr: 0809492	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from June 1963 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision of the 
Huntington, West Virginia Regional Office (RO), that denied 
service connection for PTSD.  In March 2004, the case was 
transferred to the Phoenix, Arizona Regional Office (RO).  
The veteran provided testimony at a personal hearing at the 
RO in March 2005.  In January 2008, he testified at a Travel 
Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  Such records show that the veteran's occupational 
specialty was listed as a clerk.  He had nine months and ten 
days of foreign and/or sea service.  The service personnel 
records indicate that the veteran served in Vietnam from 
August 1965 to May 1966 and that his last duty assignment and 
major command was with Company C, 15th Battalion, 1st Calvary 
Division.  His service medical records do not show treatment 
for any psychiatric problems including PTSD.  

Post-service private and VA treatment records show treatment 
for disorders including PTSD.  

The veteran has reported various stressors.  For example, in 
a statement received in January 2003, he stated that on the 
second day after arriving in An Khe, Vietnam, they were 
greeted by an engineering and construction battalion company 
to build an airfield.  He stated that about noon that day 
they were attacked by the Vietcong and the infiltration 
lasted for about forty-five minutes.  The veteran also 
reported that in November 1965 on his way from Saigon to An 
Khe, he picked up two "half dead" soldiers.  He stated that 
one soldier was barely breathing and that most of his insides 
were shot out.  He further indicated that in January 1966 his 
Jeep hit a landmine and that he was thrown from the jeep with 
minor wounds and a headache.  He also related that he was in 
a club in Saigon when a small boy walked in with two grenades 
and blew-up himself and another soldier.  He stated that 
several other soldiers were also wounded.  At the March 2005 
RO hearing, the veteran reported that he picked the soldiers 
up possibly around August 1965.  

In a May 2005 statement to a U.S. senator, the veteran 
reported that when he arrived in Vietnam, he was deployed to 
the Central Highlands in An Khe.  He stated that on their way 
to the base in helicopters they were hit with enemy gunfire.  
He also reported that the base at An Khe was under fire with 
mortars and small arms fire every night for about one month.  
In his August 2005 VA Form 9, the veteran reported that about 
two or three weeks after their arrival in Vietnam, they were 
attacked at night.  He stated that the Vietcong crossed their 
dark perimeter with heavy fire and that bodies were 
everywhere.  He indicated that the attacks occurred in his 
company about every night for two weeks from early to late 
September 1965.  He stated that he was with the HHC Company, 
1st Air Cavalry, in An Khe, Vietnam.  The veteran indicated 
that such company provided air support all over Vietnam.  

At the January 2005 Board hearing, the veteran testified that 
his occupational specialty was as a clerk, but that his job 
was actually as a carrier.  He stated that he carried 
messages from one company to another and that he was equipped 
with a jeep, two radios, and a machine gun.  He noted that he 
traveled pretty much all over Southern Vietnam.  The veteran 
reported that when he was in a restaurant in Saigon, a little 
kid came in and blew-up himself and some soldiers.  The 
veteran also reported that while he was in Pleiku at a 
restaurant with three other carriers, they were fired upon.  
He stated that one of his buddies named G. F., got killed.  
The veteran further indicated that when he was at company 
headquarters in An Khe, what looked like a mountain opened up 
and all these Vietcong came out and attacked them for days.  
He stated that the attack took place a couple of weeks after 
he arrived in Vietnam in August 1965.  The veteran 
specifically noted that the attack occurred in August, or 
maybe near September, 1965.  He stated that the base received 
support from "the Big Red One".  The veteran indicated that 
when the base was attacked, he jumped in a foxhole and did 
not return fire.  He related that there was shooting that 
would last all night and that the enemy was using tracers.  

The veteran has specifically stated that he was exposed to 
stressors, including mortar fire.  The Board observes that a 
mortar attack on one's unit may be accepted as a stressor 
event that could be verified and, in some cases, form the 
basis of a PTSD diagnosis.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

The Board notes that there is no indication in the record 
that there has been an attempt to verify the veteran's 
reported stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  In fact, in November 2007 
the RO found that the veteran's stressor information was 
insufficient to send for verification.  The Board notes, 
however, that the veteran has specifically reported a 
specific time period where his unit and base were attacked in 
An Khe, Vietnam.  Therefore, the Board is of the view that an 
attempt to verify the veteran's alleged stressors and to 
obtain relevant unit histories should be made.  

If any stressor is verified, the veteran should be scheduled 
for a VA examination to determine whether or not he has PTSD 
due to a verified stressor.  Prior to any examination, any 
outstanding records of pertinent medical treatment should be 
obtained.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for PTSD since his separation from 
service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA 
treatment records since September 2004 
should be obtained.  

2.  Contact the veteran and ask him to 
provide specific details for each 
stressful event he reports having 
occurred during service.  The details 
should include names, dates, locations, 
unit affiliations, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
veteran should be informed that the 
details in his response are very 
important to his claim.  

3.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the veteran's alleged 
stressors, to specifically include the 
attack on his base when he was with HHC 
Company, 1st Cavalry and stationed in An 
Khe for the period from August 1965 to 
September 1965; the death of his buddy G. 
F.; and any other stressor for which the 
veteran provides sufficient detail.  
JSRRC should also be asked to provide the 
histories of the veteran's units during 
the time he was in Vietnam.  If more 
detailed information is need for this 
research, the veteran should be given and 
opportunity to provide it.  

4.  If, and only if, a stressor is 
verified, schedule the veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD as a result 
of a verified stressor.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

5.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

